González, J.
¶50 (concurring in result) — I concur with the majority in result. I write separately because I would affirm without addressing the adequacy of the Miranda10 warning on the basis that—as the majority ultimately concludes—any error was harmless in light of the overwhelming untainted evidence. See In re Pers. Restraint of Cross, 180 Wn.2d 664, 688, 327 P.3d 660 (2014); State v. Guloy, 104 Wn.2d 412, 426, 705 P.2d 1182 (1985). Consequently, we need not reach‘the constitutional issue. The evidence included ample accomplice testimony, corroborating testimony from other witnesses, and DNA (deoxyribo-nucleic acid) evidence linking Mayer to the crime. I respectfully concur in result.
Fairhurst, J., concurs with González, J.

 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).